In respect of taxes paid by Florence McNabb Taylor, the majority opinion states that "the right to subrogation did constitute an equitable interest in the property, and did pass to appellee under his deed, provided Mrs. Taylor then knew of her right." In my judgment it makes no difference what she thought, or knew, respecting her equitable right of subrogation. The question is what did she sell and convey to Frank Love as indicated by the language of her deed of December 19, 1936, whereby she *Page 524 
and her husband (J. W. Taylor) did "grant and convey unto the party of the second part all of their right, title and interest, including the right of dower or life estate of the said Florence McNabb Taylor in and to" certain described real estate whereof Alex McNabb died seized and possessed. I am impressed that the words "right, title and interest" as here used pertain only to the parcels of real estate mentioned and described in the deed. Real estate — tangible property — or interest therein, was the subject matter being dealt with by the parties to the deed. Choses in action were not involved. The majority opinion says so concerning insurance which had been paid by the widow. That is right. I would apply the same gauge to taxes paid by her. The fact that she was entitled to subrogation to the state's tax lien does not, in my opinion, enlarge her right of equitable suit into a right of property — a tangible thing to pass under a deed conveying, according to its language, merely an interest in land. Tangibles and intangibles should not be confused. Words pointing specifically to tangibles should not, through liberality of construction, be deemed inclusive of intangibles. Courts must not make contracts. Therefore, I respectfully dissent from the second sentence of syllabus point three and so much of the opinion as covers the same proposition.
Judge Fox concurs herein.